Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Because of the translated foreign priority documents having been filed, the instant application is accorded the benefit of the earlier priority date, namely 11 March 2019.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, and claims 2-7 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a desorbing process of desorbing and diffusing a polymer film under a sealing film by depolymerizing the polymer film by heating the substrate to a first temperature, particularly wherein the polymer film is a film of a polymer having a urea bond and is formed by polymerizing a plurality of kinds of monomers. Lin et al (US Patent Application Publication 2021/0286744), previously cited, does not predate the instant application in light of the perfection of the foreign priority claim. 
Furthermore, one such as Yamaguchi (US Patent Application Publication 2019/0131125) discloses a method of manufacturing a semiconductor device, the method comprising:
a first film deposition process of stacking a polymer film 15, wherein the polymer film is a film of a polymer having a urea bond and is formed by polymerizing a plurality of kinds of monomers [see paragraph 0028];
17 on the substrate ]see Fig. 2C; see also paragraph 0030].
However, rather than disclosing a desorbing process of desorbing and diffusing the polymer film under the sealing film through the sealing film by depolymerizing the polymer film by heating the substrate to a first temperature, Yamaguchi discloses wherein the sealing film exists to suppress depolymerization of the polymer film 15 [see paragraph 0030].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899